[g760071x2614x0.jpg]

 

 

*CERTAIN INFORMATION IDENTIFIED WITH A MARK

OF [**] HAS BEEN EXCLUDED FROM THIS EXHIBIT

BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD

BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

     

To:

  

Fifth Third Bancorp

38 Fountain Square Plaza

Cincinnati, Ohio 45263

   

From:

  

JPMorgan Chase Bank, National Association

London Branch

25 Bank Street

Canary Wharf

London E14 5JP

England

   

Subject:

  

Supplemental Confirmation—Accelerated Stock Buyback Tranche 3

   

Date:

  

April 25, 2019

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between JPMorgan Chase Bank, National
Association, London Branch (“JPMorgan”) and Fifth Third Bancorp (“Counterparty”)
(together, the “Contracting Parties”) on the Trade Date specified below. This
Supplemental Confirmation is a binding contract between JPMorgan and
Counterparty as of the relevant Trade Date for the Transaction referenced below.

1. This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation dated as of March 11, 2019 (the “Master Confirmation”)
between the Contracting Parties, as amended and supplemented from time to time.
All provisions contained in the Master Confirmation govern this Supplemental
Confirmation except as expressly modified below.

2. The terms of the Transaction to which this Supplemental Confirmation relates
are as follows:

 

Trade Date:

April 25, 2019

 

   

 

Forward Price Adjustment Amount:

[**]*

 

   

 

Calculation Period Start Date:

April 26, 2019

 

   

 

Scheduled Termination Date:

June 27, 2019

 

   

 

First Acceleration Date:

[**]*

 

   

 

Prepayment Amount:

USD 100,000,000

 

   

 

Prepayment Date:

April 29, 2019

 

 

 

Initial Shares:

3,007,785; provided  that if, in connection with the Transaction, JPMorgan is
unable to borrow or otherwise acquire a number of Shares equal to the Initial
Shares for delivery to Counterparty on the Initial Share Delivery Date, the
Initial Shares delivered on the Initial Share Delivery Date shall be reduced to
such number of Shares that JPMorgan is able to so borrow or otherwise acquire,
and JPMorgan shall use reasonable good faith efforts to borrow or otherwise
acquire a number of Shares equal to the shortfall in the Initial Share Delivery
and to deliver such additional Shares as soon as reasonably practicable. The
aggregate of all Shares delivered to Counterparty in respect of the Transaction
pursuant to this paragraph shall be the “Initial Shares” for purposes of “Number
of Shares to be Delivered” in the Master Confirmation.

JPMorgan Chase Bank, N.A. at its London Branch is a bank authorised and subject
to supervision and regulation by 

the Office of the Comptroller of the Currency, and is also supervised and
regulated with respect to certain

matters by the Board of Governors of the Federal Reserve System, each in the
jurisdiction of the United States of

America. Authorised by the Prudential Regulation Authority. Subject to
regulation by the Financial Conduct

Authority and limited regulation by the Prudential Regulation Authority. Details
about the extent of our

regulation by the Prudential Regulation Authority are available from us on
request. (Firm Reference Number:

124491).

 

--------------------------------------------------------------------------------

       

Initial Share Delivery Date:

April 29, 2019

   

Ordinary Dividend Amount:

[**]*

   

Scheduled Ex-Dividend Dates:

June 27, 2019

   

Termination Price:

[**]*

   

Additional Relevant Days:

The five (5) Exchange Business Days immediately following the Calculation
Period.

   

Reserved Shares:

95,763,310

   

Calculation Dates:  

 

1.

April 29, 2019

2.

May 1, 2019

3.

May 3, 2019

4.

May 7, 2019

5.

May 9, 2019

6.

May 13, 2019

7.

May 15, 2019

8.

May 17, 2019

9.

May 20, 2019

10.

May 21, 2019

11.

May 22, 2019

12.

May 23, 2019

13.

May 24, 2019

14.

May 28, 2019

15.

May 29, 2019

16.

May 30, 2019

17.

May 31, 2019

18.

June 3, 2019

19.

June 4, 2019

20.

June 5, 2019

21.

June 6, 2019

22.

June 7, 2019

23.

June 10, 2019

24.

June 11, 2019

25.

June 12, 2019

26.

June 13, 2019

27.

June 14, 2019

28.

June 17, 2019

29.

June 18, 2019

30.

June 19, 2019

31.

June 20, 2019

32.

June 21, 2019

33.

June 24, 2019

34.

June 25, 2019

35.

June 26, 2019

36.

June 27, 2019

Following the First Acceleration Date, each Exchange Business Day thereafter
shall be a Calculation Date.

3. Counterparty represents and warrants to JPMorgan that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs.

4. This Supplemental Confirmation may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Supplemental Confirmation by signing and delivering one or more
counterparts.

 

 

 

[Remainder of Page Intentionally Blank] 

 

       

--------------------------------------------------------------------------------

       

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Supplemental Confirmation and returning it to us.

Very truly yours,

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

 

By:         /s/ JAMES B. LEE II

 

Authorized Signatory

 

Name:    James B. Lee II

 

 

 

Accepted and confirmed

as of the Trade Date:

FIFTH THIRD BANCORP

 

By:         /s/ TAYFUN TUZUN

 

Authorized Signatory

 

Name:    Tayfun Tuzun

 

 

 

 

JPMorgan Chase Bank, N.A. at its London Branch is a bank authorised and subject
to supervision and regulation by 

the Office of the Comptroller of the Currency, and is also supervised and
regulated with respect to certain

matters by the Board of Governors of the Federal Reserve System, each in the
jurisdiction of the United States of

America. Authorised by the Prudential Regulation Authority. Subject to
regulation by the Financial Conduct

Authority and limited regulation by the Prudential Regulation Authority. Details
about the extent of our

regulation by the Prudential Regulation Authority are available from us on
request. (Firm Reference Number:

124491).

 

--------------------------------------------------------------------------------

[g760071x8429x0.jpg]

 

*CERTAIN INFORMATION IDENTIFIED WITH A MARK

OF [**] HAS BEEN EXCLUDED FROM THIS EXHIBIT

BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD

BE COMPETITIVELY  HARMFUL IF PUBLICLY DISCLOSED

 

     

To:

  

Fifth Third Bancorp

38 Fountain Square Plaza

Cincinnati, Ohio 45263

   

From:

  

JPMorgan Chase Bank, National Association

London Branch

25 Bank Street

Canary Wharf

London E14 5JP

England

   

Subject:

  

Supplemental Confirmation—Accelerated Stock Buyback Tranche 4

   

Date:

  

April 25, 2019

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between JPMorgan Chase Bank, National
Association, London Branch (“JPMorgan”) and Fifth Third Bancorp (“Counterparty”)
(together, the “Contracting Parties”) on the Trade Date specified below. This
Supplemental Confirmation is a binding contract between JPMorgan and
Counterparty as of the relevant Trade Date for the Transaction referenced below.

1. This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation dated as of March 11, 2019 (the “Master Confirmation”)
between the Contracting Parties, as amended and supplemented from time to time.
All provisions contained in the Master Confirmation govern this Supplemental
Confirmation except as expressly modified below.

2. The terms of the Transaction to which this Supplemental Confirmation relates
are as follows:

 

Trade Date:

April 25, 2019

   

Forward Price Adjustment Amount:

[**]*

   

Calculation Period Start Date:

April 26, 2019

   

Scheduled Termination Date:

June 27, 2019

   

First Acceleration Date:

[**]*

   

Prepayment Amount:

USD 100,000,000

   

Prepayment Date:

April 29, 2019

 

Initial Shares:

3,007,785; provided  that if, in connection with the Transaction, JPMorgan is
unable to borrow or otherwise acquire a number of Shares equal to the Initial
Shares for delivery to Counterparty on the Initial Share Delivery Date, the
Initial Shares delivered on the Initial Share Delivery Date shall be reduced to
such number of Shares that JPMorgan is able to so borrow or otherwise acquire,
and JPMorgan shall use reasonable good faith efforts to borrow or otherwise
acquire a number of Shares equal to the shortfall in the Initial Share Delivery
and to deliver such additional Shares as soon

as reasonably practicable. The aggregate of all Shares delivered to Counterparty
in respect of the Transaction pursuant to this paragraph shall be the “Initial
Shares” for purposes of “Number of Shares to be Delivered” in the Master
Confirmation.

JPMorgan Chase Bank, N.A. at its London Branch is a bank authorised and subject
to supervision and regulation by 

the Office of the Comptroller of the Currency, and is also supervised and
regulated with respect to certain

matters by the Board of Governors of the Federal Reserve System, each in the
jurisdiction of the United States of

America. Authorised by the Prudential Regulation Authority. Subject to
regulation by the Financial Conduct

Authority and limited regulation by the Prudential Regulation Authority. Details
about the extent of our

regulation by the Prudential Regulation Authority are available from us on
request. (Firm Reference Number:

124491).

 

--------------------------------------------------------------------------------

       

Initial Share Delivery Date:

April 29, 2019

   

Ordinary Dividend Amount:

[**]*

   

Scheduled Ex-Dividend Dates:

June 27, 2019

   

Termination Price:

[**]*

   

Additional Relevant Days:

The five (5) Exchange Business Days immediately following the Calculation
Period.

   

Reserved Shares:

95,763,310

   

Calculation Dates:  

 

1.

April 26, 2019

2.

April 30, 2019

3.

May 2, 2019

4.

May 6, 2019

5.

May 8, 2019

6.

May 10, 2019

7.

May 14, 2019

8.

May 16, 2019

9.

May 17, 2019

10.

May 20, 2019

11.

May 21, 2019

12.

May 22, 2019

13.

May 23, 2019

14.

May 24, 2019

15.

May 28, 2019

16.

May 29, 2019

17.

May 30, 2019

18.

May 31, 2019

19.

June 3, 2019

20.

June 4, 2019

21.

June 5, 2019

22.

June 6, 2019

23.

June 7, 2019

24.

June 10, 2019

25.

June 11, 2019

26.

June 12, 2019

27.

June 13, 2019

28.

June 14, 2019

29.

June 17, 2019

30.

June 18, 2019

31.

June 19, 2019

32.

June 20, 2019

33.

June 21, 2019

34.

June 24, 2019

35.

June 25, 2019

36.

June 26, 2019

37.

June 27, 2019

 

 

 

 

Following the First Acceleration Date, each Exchange Business Day thereafter
shall be a Calculation Date.

3. Counterparty represents and warrants to JPMorgan that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs.

4. This Supplemental Confirmation may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Supplemental Confirmation by signing and delivering one or more
counterparts.

 

 

 

[Remainder of Page Intentionally Blank] 

 

       

--------------------------------------------------------------------------------

       

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Supplemental Confirmation and returning it to us.

Very truly yours,

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

 

By:         /s/ JAMES B. LEE II

 

Authorized Signatory

 

Name:    James B. Lee II

 

 

 

Accepted and confirmed

as of the Trade Date:

FIFTH THIRD BANCORP

 

By:         /s/ TAYFUN TUZUN

 

Authorized Signatory

 

Name:    Tayfun Tuzun

 

 

 

 

JPMorgan Chase Bank, N.A. at its London Branch is a bank authorised and subject
to supervision and regulation by 

the Office of the Comptroller of the Currency, and is also supervised and
regulated with respect to certain

matters by the Board of Governors of the Federal Reserve System, each in the
jurisdiction of the United States of

America. Authorised by the Prudential Regulation Authority. Subject to
regulation by the Financial Conduct

Authority and limited regulation by the Prudential Regulation Authority. Details
about the extent of our

regulation by the Prudential Regulation Authority are available from us on
request. (Firm Reference Number:

124491).

 

--------------------------------------------------------------------------------